Citation Nr: 0904214	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased rating(s) for right knee 
disability prior to August 29, 2006, rated as 40 percent 
disabling for ankylosis in flexion and 10 percent disabling 
for degenerative joint disease (DJD) with limitation of 
extension.  

2.  Entitlement to increased rating(s) for right knee 
disability from August 29, 2006, rated as 40 percent 
disabling for ankylosis in flexion, 10 percent disabling for 
DJD with limitation of extension, and 20 percent disabling 
for instability.

3.  Entitlement to a rating in excess of 10 percent for left 
knee DJD.

4.  Entitlement to a rating in excess of 10 percent for right 
hip bursitis with acetabulum degenerative changes.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1971 to March 
1974.  

This appeal to the Board of Veterans Appeals (Board) arises 
from January and June 2003 rating decisions.  

In the January 2003 rating decision, the RO denied a rating 
in excess of 30 percent for postoperative residuals of right 
knee DJD; denied a rating in excess of 10 percent each for 
left knee DJD, and right hip bursitis with acetabulum 
degenerative changes; and denied a TDIU.  In February 2003 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2003.  

In the June 2003 rating decision, the RO denied a rating in 
excess of 10 percent for right knee instability.  The veteran 
filed a NOD later in June 2003, and a SOC was issued in 
September 2003.  The veteran filed a substantive appeal (via 
a VA Form 9) in October 2003.  

In July 2004, the Board remanded these matters to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development of the evidence and for due process 
development.  After accomplishing the requested action, the 
AMC continued the denial of the claims (as reflected in the 
October 2004 SSOC), and returned the matters to the Board for 
further appellate consideration.

In a March 2005 decision, the Board denied a rating in excess 
of 30 percent for postoperative residuals of right knee DJD, 
and a rating in excess of 10 percent, each, for right knee 
instability and for left knee DJD.  At that time, the Board 
also remanded to the RO, via the AMC, the claim for an 
increased rating for right hip bursitis and the claim for a 
TDIU for further development of the evidence.  The veteran 
appealed the denials to the United States Court of Appeals 
for Veterans Claims (Court).  

In January 2006, counsel for the VA Secretary and the 
appellant filed a Joint Motion for Partial Remand to the 
Board; by February 2006 Order, the Court granted the Joint 
Motion, vacating those portions of the March 2005 Board 
decision that denied ratings in excess of 30 percent for 
postoperative residuals of right knee DJD, and 10 percent 
each for right knee instability and left knee DJD, and 
remanding those matters to the Board for proceedings 
consistent with the Joint Motion.  

In March 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Later that month, 
the Board received a signed statement from the veteran 
indicating that he wanted to represent himself in this 
appeal.

In April 2006, the Board remanded to the RO, via the AMC, the 
claims remanded by the Court, for further action.  In a March 
2007 rating decision, the AMC granted a 20 percent rating for 
right knee instability, effective August 29, 2006.  However, 
the AMC continued the denial of a rating greater than 10 
percent for right knee instability prior to that date as well 
as the claims for higher ratings for postoperative residuals 
of right knee DJD (other than instability), and for left knee 
DJD (as reflected in an April 2007 supplemental SOC (SSOC)), 
and returned these matters to the Board for further appellate 
consideration.

In July 2007, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2008).

In August 2007, the Board denied a rating in excess of 10 
percent for right knee instability prior to August 29, 2006, 
and remanded the claims remaining on appeal to the RO, via 
the AMC, for further development.  In a September 2008 rating 
decision, the AMC granted a TDIU (representing a full grant 
of that benefit sought).  In the September 2008 rating 
decision, the AMC also recharacterized the veteran's 
postoperative residuals of right knee DJD, and granted a 40 
percent rating for post operative residuals of right knee 
with ankylosis of flexion and a 10 percent rating for DJD of 
the right knee with limitation of extension, each effective 
February 15, 2002 (the date of the claim for an increased 
rating).  The AMC continued the denial of a rating in excess 
of 20 percent for right knee instability from August 29, 
2006, a rating in excess of 10 percent for DJD of the left 
knee, and a rating in excess of 10 percent for right hip 
bursitis with acetabulum degenerative changes, and denied 
ratings in excess of 40 and 10 percent for ankylosis of 
flexion and DJD with limitation of extension of the right 
knee, respectively (as reflected in a September 2008 SSOC), 
and returned these matters to the Board for further appellate 
consideration.   

Although the AMC assigned higher ratings for the service-
connected right knee instability, from August 29, 2006, and 
the postoperative residuals of the right knee, to include 
ankylosis of flexion and DJD with limitation of extension, as 
higher ratings for each disability are available, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, and in light of the grant of an increased, 20 
percent, rating for right knee DJD with limitation of 
extension, effective August 29, 2006, the Board has 
recharacterized these matters as reflected on the title page.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Prior to August 29, 2006 , the veteran right knee X-ray 
findings of DJD with evidence of pain on motion, but 
objective evidence of flexion limited to no less than 90 
degrees, and no evidence of frequent episodes of locking, 
pain, or effusion into the joint; the preponderance of the 
evidence reflects that extension was limited to no more than 
10 degrees.  

3.  Since August 29, 2006, the veteran has had extension 
limited to 15 degrees or more.  

4.  Left knee DJD has been manifested by complaints of pain 
with DJD (documented by X-ray) with evidence of pain on 
motion, but with flexion limited to no less than 120 degrees, 
normal extension, and no medical evidence of instability.  

5.  Right hip bursitis with acetabulum degenerative changes 
has been manifested by complaints of pain with evidence of 
pain on motion, but with flexion to 150 degrees, extension to 
10 degrees, abduction to 30 degrees, and no medical evidence 
of ankylosis, flail joint, or malunion or fracture of the 
femur.


CONCLUSIONS OF LAW

1.  The criteria for ratings for right knee disability 
greater than 40 percent for ankylosis in flexion, and 10 
percent for DJD with limitation of extension, for periods 
prior to August 29, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010, 5256, 5260, 5261 2008).  
  
2.  The criteria for an increased, 20 percent rating for DJD 
with limitation of extension of the right knee, from August 
29, 2006, are met (but the amputation rule precludes 
assignment of any higher rating for any service-connected 
right knee impairment since that date).   38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.68, 4.71a, DCs 5003, 5010, 5256, 5257, 5260, 5261 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010 (2008).  

4.  The criteria for a rating in excess of 10 percent for 
right hip bursitis with acetabulum degenerative changes are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DCs 5019, 5003, 5252 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vazquez-Flores, the Court held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a September 2002 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for his right knee condition.  A December 
2003 post-rating letter advised the veteran of the 
information and evidence needed to substantiate his claims 
for higher ratings for his left knee and right hip 
disabilities.  September 2004 and September 2007 post-rating 
letters informed the veteran of the information and evidence 
required to substantiate the claims for increased ratings for 
his right knee disability, both instability and DJD, left 
knee DJD, and right hip bursitis, while a May 2006 post-
rating letter advised him of the information and evidence 
necessary to substantiate his claims for increased ratings 
for his right and left knee disabilities.  

Each of the aforementioned letters provided notice to the 
veteran regarding what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2004, May 2006, and 
September 2007 VCAA letters specifically informed the veteran 
to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect).  The May 2006 and 
September 2007 VCAA letters also provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the aforementioned 
letters, and opportunity for the veteran to respond, the 
September 2008 SSOC reflects readjudication of the claims.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the September 2007 notice letter, which informed 
the veteran of the information and evidence necessary to 
substantiate his claims for increased ratings and explained 
how disability ratings are determined, read together with the 
June and September 2003 SOCs and the March 2007 and September 
2008 SSOCs, which included the pertinent rating criteria, 
satisfies the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  In this regard, during the 
March 2001 VA examination, the veteran reported that he could 
not bend or bear weight on his knees, and could not carry or 
use his tools.  During the August 2006 VA examination, the 
veteran reported that he had learned what he can and cannot 
do because of this right knee and had made appropriate 
adjustments to his activities.  In addition, in 
correspondence received in October 2002 and October 2007, the 
veteran's wife described the impact of his service-connected 
knee and right hip disabilities on his daily life.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the 
statements of the veteran and his wife regarding the effects 
of his knee and hip disabilities on his daily life, the Board 
finds that, the record also indicates that the veteran has 
demonstrated that he has actual knowledge of the information 
and evidence needed to establish increased ratings.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, Social Security Administration 
(SSA) records, and the reports of March 2001, January 2003, 
August 2006, and March 2008 VA examinations.  Also of record 
and considered in connection with the appeal are various 
statements provided by the veteran, and by his former 
attorney and his wife, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

The Board has considered the veteran's assertion that his 
August 2006 VA examination was inadequate in that the 
examination was conducted by a physician's assistant, whereas 
the remand instructed that he be examined by an orthopedic 
specialist, and the description of his flexion and extension 
did not match what he was actually able to do.  In regard to 
the argument that the examiner who conducted the August 2006 
VA examination was not an orthopedic specialist, the Court 
has held that VA may satisfy its duty to assist by providing 
a medical examination conducted by a person who is qualified 
through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1).  
See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  Here, 
the report of the August 2006 VA examination reflects that 
the veteran was evaluated by a physician in occupational 
medicine, who is clearly qualified to evaluate the severity 
of the veteran's service-connected knee disabilities.  In 
regard to the argument that this examination report did not 
reflect the veteran's true flexion and extension, the Board 
notes that the report includes range of motion testing of 
both knees, expressed in degrees.  Moreover, the veteran was 
afforded another VA examination, conducted by a physician, in 
March 2008, which includes findings sufficient to evaluate 
the veteran's service-connected right knee, left knee, and 
right hip disabilities currently on appeal. 

The Board also notes that, during VA treatment in August 2005 
and March 2006, the veteran reported that he followed with an 
outside orthopedist for his knees.  During treatment in 
December 2006, he indicated that he received Percocet for 
pain control in the knees from an outside physician.  The 
only record of private treatment since the claim for 
increased ratings to the present associated with claims file 
is a record of treatment from June 2007.  

VA is only required to obtain evidence that is "adequately 
identified."  38 U.S.C.A. § 5103A(b),(c).  The veteran has 
not identified the private orthopedist from whom he received 
treatment for the knees as described during VA treatment in 
2005 and 2006, nor has he submitted a VA Form 21-4142 
(Authorization for Release of Information) to enable VA to 
obtain these records.  As such, these records have not been 
adequately identified and it is not possible for VA to obtain 
them.  Moreover, the veteran's description of his outside 
treatment during VA treatment in December 2006 suggests that 
these records would pertain to medication for pain control, 
rather than including findings regarding the severity of the 
service-connected disabilities.  In addition, the veteran 
himself has indicated that any outstanding private records 
are not pertinent to the claims on appeal, as he reported in 
May 2006 that he had no other information or evidence to give 
VA to substantiate his claim, adding that all medical care 
was at the Fayetteville VA Medical Center (VAMC).  
Accordingly, a remand to obtain any outstanding records of 
treatment from a private orthopedist, would impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right knee, left knee, and 
right hip disabilities warrant higher disability ratings. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  As noted, the RO 
has already assigned staged ratings for service-connected 
right knee disability.

A.  Right and Left Knees

Historically, by rating action of June 1982, the veteran was 
granted service connection and an initial 10 percent rating 
was assigned for right knee traumatic arthritis, from May 5, 
1982, under the provisions of 38 C.F.R. § 4.71a, DCs 5010-
5257.  By rating action of April 1995, the 10 percent rating 
was increased to 20 percent from February 17, 1993 under DCs 
5010-5258-5257.  By rating action of December 2001, the RO 
implemented a November 2001 Board decision and assigned a 30 
percent rating for right knee DJD postoperative residuals 
under DCs 5010-5261 from July 1, 1997, as well as assigned a 
separate 10 percent rating for right knee instability under 
DC 5257 from July 1, 1997.  The RO construed the veteran's 
claim for a TDIU, received on February 15, 2002, as a claim 
for an increased rating for his service-connected 
disabilities.  

By rating action in March 2007, the RO assigned a 20 percent 
rating for right knee instability, effective from August 29, 
2006, under DC 5257.  By rating action in September 2008, the 
AMC recharacterized the veteran's postoperative residuals of 
right knee DJD, and granted a 40 percent rating for post 
operative residuals of right knee with ankylosis of flexion, 
under DC 5256, and a 10 percent rating for DJD of the right 
knee with limitation of extension, under DC 5010.  Each of 
these ratings was granted effective February 15, 2002 (the 
date of the claim for an increased rating).  

Historically, in an April 1998 rating decision, the RO 
granted service connection for degenerative change, left 
knee, rated 10 percent disabling under DC 5010.  As noted 
above, the RO construed the veteran's February 2002 claim for 
a TDIU as a claim for an increased rating.  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Pursuant to DC 5010, arthritis due to trauma should be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  

Pursuant to DC 5003, degenerative arthritis established by X-
ray findings is evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare- ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Diagnostic Code 5257 provides ratings of 10, 20, or 30 
percent for recurrent subluxation or lateral instability of 
the knee which is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

The veteran's right knee was evaluated during a March 2001 VA 
examination.  The veteran described his history of a right 
knee injury in service, with subsequent development of 
degenerative arthritis.  He reported continued pain in the 
right knee and increased difficulty keeping his knee aligned.  
He did not complain of lack of endurance or fatigue, and 
denied locking, although he indicated that his right knee was 
so painful at times that he could hardly move it.  The 
veteran reported that he could not fully extend his knee, and 
that his treatment included anti-inflammatory medications and 
rest.  He added that he felt his knee shift, but not enough 
to subluxate or dislocate.  The examiner noted that the 
veteran previously had surgery for debridement of the right 
knee in 1997.  

Examination of the right knee revealed slight swelling 
medially, with increased heat to palpation.  The right knee 
was tender at both the medial and lateral patella.  Range of 
motion testing revealed that the veteran lacked 10 degrees of 
full extension of the right knee, even with the examiner's 
assistance.  Flexion was to 110 degrees, at which point pain 
began.  He allowed the examiner to force flexion to 120 
degrees, which increased pain considerably.  Very slight 
crepitation was noted during range of motion testing.  There 
was barely perceptible lateral to medial instability; 
however, there was no instability or laxity posteriorly to 
anteriorly or anteriorly to posteriorly.  The veteran denied 
flare-ups, reported no increased functional limitation of 
weakness, instability, or excess fatigue, although the degree 
of pain did limit him some days more than others.  The 
examiner commented that the veteran had lost no additional 
range of motion discernible by history or observation.  
Review of X-rays and the May 1997 report of surgery revealed 
degenerative arthritis, right knee, which had its onset 
precipitated by trauma in the service.  The diagnosis was 
degenerative arthritis, severe, right knee.  

Records of VA treatment from March 2001 to January 2003 
reflect complaints regarding and treatment for the knees.  
During treatment in December 2001, the veteran had full range 
of motion in all joints except the lower extremities, 
especially the right.  The pertinent assessment was DJD.  
During treatment in November 2002, the veteran described 
constant right knee pain with an inability to fully extend, 
easy falling on uneven ground as the right knee would give 
out, and "attacks" of painful exacerbations occurring about 
three times a month, which involved severe pain and lateral 
swelling.  On examination, the veteran walked with the right 
knee in about 20 degrees of flexion.  Range of motion was 
good, with extension lacking about 15 degrees.  The 
impression was DJD right knee and functional leg length 
discrepancy.  

In a statement received in October 2002, the veteran's wife 
described the veteran's impairment due to his knees, 
including that it took at least 20 to 30 minutes for the 
veteran to stand and walk to the bathroom each morning, he 
was unable to walk without a cane, the right knee would swell 
1 to 2 times per month, he had difficulty driving with the 
right leg locked for more than 30 minutes, he had difficulty 
getting in the bathtub and shower, and was unable to help 
with housework because of pain.  

The veteran's knees were evaluated during VA examination in 
January 2003.  He reported that his left knee cracked, 
popped, and gave way, but his right knee required that he use 
a cane at all times and crutches during flare-ups.  He 
reported that he had marked limitation of motion, in that he 
could not completely straighten his right knee.  Examination 
revealed that the veteran walked with a limp and used a cane.  
The right knee was slightly swollen.  Right knee flexion was 
to 90 degrees, but the veteran was unable to extend the knee 
beyond 20 degrees.  There was Osgood-Schattler deformity of 
the tibia.  Left knee flexion was to 122 degrees and 
extension was to 0 degrees.  The pertinent diagnoses were 
postoperative right knee due to severe injury in service and 
with marked limitation of motion, severe limitation of the 
right knee with swelling at the present time, chondromalacia 
patella of the left knee with some limitation of motion, and 
degenerative arthritis of the right and left knees.  

Records of VA treatment from May 2003 to March 2006 reflect 
ongoing complaints regarding and treatment for the knees.  
During treatment in November 2003, range of motion testing of 
the right knee revealed flexion to 100 degrees and extension 
to -5 degrees.  There was 1+ effusion and an apparent leg 
length differential due to flexion contracture on the right.  
The impression was DJD.  Musculoskeletal examination in 
August 2005 noted that range of motion was severely limited 
in both knees in flexion, extension.  February 2006 X-rays of 
the knees revealed DJD, right more than left.  There was no 
fracture or joint effusion on either side.  Right knee range 
of motion testing conducted in March 2006 revealed flexion to 
90 degrees and extension to -5 degrees.  The impression was 
DJD knees.  

On VA examination in August 2006, the veteran reported that 
his right knee gave way often and he experienced problems 
with his left knee due to overuse from compensating for his 
right knee.  He reported that he experienced functional 
limitations regarding the knees in that he was unable to 
stand for more than a few minutes or walk for more than a few 
yards.  The veteran reported pain, giving way, stiffness, and 
weakness in both knees.  He described deformity, instability, 
locking, effusion, and episodes of dislocation or subluxation 
in the right knee.  He added that he had severe flares of 
joint disease every two to three weeks, lasting for three to 
seven days, during which time he could not do anything.  He 
reported that he usually used a cane for short distances, but 
on bad days had to use two crutches to walk.  

Range of motion testing revealed right knee flexion from 0 to 
105 degrees, with pain at 90 degrees.  There was additional 
loss of motion from 90 to 105 degrees on repetitive use due 
to pain.  Right knee extension was from 0 to -15 degrees, 
with pain beginning at -15 degrees and no additional loss of 
motion on repetitive use.  Left knee flexion was from 0 to 
130 degrees, with pain beginning at 120 degrees.  There was 
no additional loss of motion on repetitive use.  Left knee 
extension was from 0 to 0 degrees, with no additional loss of 
motion on repetitive use.  The examiner noted that there was 
ankylosis of the right knee at -15 degrees of flexion.  The 
examiner added that the veteran had moderate medial/lateral 
instability of the right knee, and scars on the upper area of 
the right knee as well as the right and left area below the 
right knee.  There was crepitation and grinding in the left 
knee, but no instability, patellar abnormality, meniscus 
abnormality, or other knee abnormality.  Right leg length was 
102 cm. and left leg length was 105 cm.  The diagnosis was 
severe DJD, bilateral knees, right greater than left.  The 
examiner commented that the veteran's bilateral knee 
condition prevented shopping, exercise, sports, and 
recreation, and severely affected chores, traveling, bathing, 
dressing, and toileting, while the effect on grooming was 
only mild and there was no effect on feeding.  

Records of private treatment from June 2007 reflect 
complaints regarding and treatment for pain in the knees.  
The physician noted that there was full range of motion of 
all joints in the lower extremity, including the knee.  
However, the physician went on to state that the left knee 
revealed significant limitations in range of motion from 
approximately 20 degrees to 95 degrees, with crepitus and 
significant tenderness along the joint lines, but no 
instability.  Review of the record in its entirety, however, 
reflects that the findings regarding limitation of motion 
were clearly in regard to the right knee, as the pertinent 
impression was osteoarthritis of the right knee (there was no 
impression rendered in regard to the left knee). 

Records of VA treatment from March 2006 to August 2007 
include an October 2006 notation that range of motion was 
limited in flexion and extension of the knees.  A December 
2006 record of treatment reflects that range of motion was 
limited in flexion and extension of the right knee, but left 
knee range of motion was within normal limits.  In April 2007 
the veteran complained of worsening right knee pain.  
Examination revealed severe right knee tenderness on 
palpation with limited range of motion because of pain.  

In a statement received in October 2007, the veteran's wife 
reported that, due to pain in his right knee, right hip, and 
left shoulder, there were times when she had to help the 
veteran with toileting, bathing, and dressing. 
 
The veteran's knees were most recently evaluated during VA 
examination in March 2008.  Examination revealed left knee 
range of motion from 0 to 120 degrees, with mild discomfort 
and good stability.  X-ray of the left knee revealed 
degenerative changes.  Right knee range of motion was from -
25 degrees to 110 degrees, with pain throughout the range of 
motion.  There was moderately severe lateral instability in 
the right knee.  Examination of the right knee also revealed 
unfavorable ankylosis in flexion between 10 and 20 degrees, 
with no further ankylosis between 20 and 45 degrees, or 
between 45 degrees and greater.  X-ray of the right knee 
revealed advanced arthritis.  The veteran had an antalgic 
gait and used a cane.  He reported that he frequently had 
falls or near falls because of the right knee arthritis and 
ankylosis.  

1.  Right Knee Prior to August 29, 2006

As indicated above, prior to August 29, 2006, the veteran's 
right knee postoperative residuals are rated as 40 percent 
disabling for ankylosis of flexion and 10 percent disabling 
for DJD with limitation of extension.  As also discussed 
above, in August 2007, the Board denied a rating in excess of 
10 percent for right knee instability prior to August 29, 
2006; therefore, the Board will not address instability in 
the right knee during this period.  

Considering the pertinent evidence in light of the applicable 
legal authority, the Board finds that no increased rating for 
any right knee postoperative residuals, including ankylosis 
of flexion and DJD with limitation of extension, is 
warranted.  

In this regard, there is simply no evidence that, prior to 
August 29, 2006, t the veteran's right knee disability was 
manifested by ankylosis in flexion between 20 and 45 degrees 
or at an angle of 45 degrees or more, as required for a 
rating in excess of 40 percent pursuant to DC 5256.  Rather, 
the medical evidence prior to August 29, 2006 reflects 
flexion limited to no less than 90 degrees.  As such, a 
rating in excess of 40 percent based on ankylosis of the 
right knee is not warranted.  38 C.F.R. § 4.71a, DC 5256.  

In addition, the Board notes that the 10 percent rating 
assigned for DJD contemplates the veteran's arthritis with 
painful limitation of motion during the time frame in 
question.   However, the medical evidence does not reflect 
that he had limitation of extension so as to warrant a rating 
in excess of 10 percent.  In this regard, the veteran lacked 
only 10 degrees of extension on VA examination in March 2001, 
consistent with a 10 percent rating under DC 5261.  While the 
veteran lacked "about 15 degrees" of extension in the right 
knee during VA treatment in November 2002, and the veteran 
was unable to extend the right knee beyond 20 degrees in 
January 2003, range of motion testing in November 2003 and 
March 2006 revealed that extension was limited to only -5 
degrees, consistent with a noncompensable rating under DC 
5261.  

While the veteran reported during the March 2001 VA 
examination that he was limited by pain, he denied flare-ups 
and increased functional limitation of weakness, instability, 
or excess fatigue, and the examiner commented that the 
veteran lost no discernible additional range of motion.  
Therefore, even considering pain, the medical evidence does 
not reflect that assignment of a rating in excess of 10 
percent is warranted under DC 5261.  Thus, 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca provide no basis for assignment of any 
rating greater than 10 percent for right knee DJD with 
limitation of extension pursuant to DC 5261.  

The Board recognizes that while there was 1+ effusion noted 
during VA treatment in November 2003, there was no joint 
effusion on X-ray in February 2006.  In any event, there is 
no medical evidence of dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint in the right knee.  Thus, the 
preponderance of the evidence is against a separate 
compensable rating for residuals of a meniscal tear under 
38 C.F.R. § 4.71a, DC 5258.  

In addition, the Board notes that DC 5259 provides a maximum 
rating of 10 percent for symptomatic removal of semilunar 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  While the veteran 
underwent a partial medial meniscectomy of the right knee in 
May 1997, and is symptomatic, his symptoms, namely, 
limitation of motion with pain, and instability, are being 
separately evaluated.  It would be inappropriate pyramiding 
to evaluate the same symptoms separately under DC 5259.  See 
38 C.F.R. § 4.14.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of any schedular rating 
greater than 40 percent for ankylosis in flexion or for DJD 
with limitation of extension prior to August 29, 2006.

2.  Right Knee from August 29, 2006

Considering the pertinent evidence in light of the above, the 
Board finds that a 20 percent rating for right knee DJD with 
limitation of extension is warranted, effective August 29, 
2006, but that any additional increased or separate rating 
for the veteran's service-connected right knee disability is 
precluded by the "amputation rule."  

The above-described medical evidence reflects that right knee 
extension was limited to 15 degrees on VA examination in 
August 2006, consistent with a 20 percent rating pursuant to 
DC 5261.  As such, the Board finds that the criteria for a 20 
percent rating for right knee DJD with limitation of 
extension have been met, effective August 29, 2006.  

While the criteria for a 20 percent rating for limitation of 
extension are met, the Board finds that any rating in excess 
of 20 percent for this disability, or for any other service-
connected right knee impairment, is not assignable.  In this 
regard, the Board has considered the "amputation rule," 
which provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for amputation at 
that elective level, were amputation to be performed.  See 
38 C.F.R. § 4.68.  

Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent rating.  38 C.F.R. 
§ 4.71a, DC 5162.  Amputation of a leg with defective stump 
and thigh amputation recommended or amputation not improvable 
by prosthesis controlled by natural knee action may also be 
assigned a 60 percent rating.  38 C.F.R. § 4.71a, DCs 5163, 
5164.  

Since August 29, 2006, the veteran's service-connected right 
knee disabilities consist of ankylosis of flexion, rated as 
40 percent disabling; instability, rated as 20 percent 
disabling; and DJD with limitation of extension, now rated as 
20 percent disabling, as granted in this decision.  When 
these ratings are applied to the Combined Ratings Table found 
at 38 C.F.R. § 4.25, a combined rating of 60 percent is 
obtained.  As such, the grant of a 20 percent rating for 
right knee DJD, with limitation of extension, effective 
August 29, 2006, is not precluded by the amputation rule.  

However, a higher rating for any service-connected right knee 
disability, from August 29, 2006, would violate the 
amputation rule.  In this regard, the Board has considered 
the fact that the veteran had right knee extension limited to 
20 degrees during private treatment in June 2007, and that 
extension was limited to 25 degrees during the March 2008 VA 
examination.  While these findings are consistent with a 30 
percent rating under DC 5261, the assignment of such a rating 
would result in an overall combined rating of 70 percent, 
more than the maximum 60 percent assignable.  See 38 C.F.R. 
§§ 4.25, 4.68.  As such, a rating in excess of 20 percent for 
limitation of extension is not warranted.  

Similarly, the Board has considered that the March 2008 VA 
examiner described moderately severe lateral instability in 
the right knee.  While this finding more nearly approximates 
severe instability, as required for a 30 percent rating under 
DC 5257, again, assignment of a 30 percent rating would 
result in a combined rating of 70 percent, which is precluded 
by the amputation rule.  See 38 C.F.R. §§ 4.25, 4.68.  

The record reflects that the veteran has scars on the right 
knee, as described during the August 2006 VA examination.  
The Court has held that VA must consider whether a veteran's 
service- connected disabilities warrant separate ratings for 
orthopedic, neurological, and scar impairment.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, as the right knee 
scars have not been found to be deep, unstable, poorly 
nourished with repeated ulceration, painful, exceed 144 
square inches, or cause limitation of motion, separate 
compensable ratings for the scars are not warranted.  
38 C.F.R. § 4.118, DCs 7801-7805 (2002 & 2008).  Moreover, 
even if the right knee scars did meet the criteria required 
for a separate compensable rating, such would also be 
precluded, as the combined rating pursuant to 38 C.F.R. 
§ 4.25 would be 70 percent.  See 38 C.F.R. §§ 4.25, 4.68.  

The record also reflects that the veteran has right leg 
shortening, as evidenced on VA examination in August 2006.  
However, entitlement to a separate compensable rating 
pursuant to DC 5275, rating shortening of the bones of the 
lower extremity, is not warranted, as the right leg was only 
3 cm. shorter than the left leg.  A shortening of 11/4 to 2 
inches (3.2 cm. to 5.1 cm.) is required for a 10 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5275.   

As such, the Board finds that a 20 percent but no higher for 
right knee DJD with limitation of extension, is warranted, 
from August 29, 2006, but that any higher schedular rating 
for right knee impairment is precluded by the amputation 
rule.  

3.  Left Knee DJD

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a rating in excess of 10 percent for left knee DJD have not 
been met.  

As indicated above, while the veteran has consistently 
complained of left knee pain, the objective medical evidence 
demonstrates flexion limited to no less than 120 degrees and 
full extension.  In this regard, range of motion in the left 
knee was from 0 to 122 degrees in January 2003, 0 to 130 
degrees in August 2006, full during VA treatment in December 
2006, and 0 to 120 degrees in March 2008.  

Collectively, these findings do not warrant assignment of 
even a compensable rating for the left knee under DC 5260 or 
5261.  As indicated above, the recent medical evidence 
reveals that extension has been full to 0 degrees and flexion 
has been no less than 120 degrees.  These findings fail to 
meet the criteria for compensable ratings under DC 5260 or 
5261, let alone for ratings in excess of 10 percent.  This 
evidence also provides no basis for assignment of separate 
ratings for limited flexion and extension.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).  

The August 2006 VA examiner noted that pain began at 120 
degrees of flexion, and the March 2008 VA examiner described 
mild discomfort on range of motion testing.  Therefore, even 
considering pain, these findings also do not warrant 
assignment of compensable ratings under DC 5260.  Thus, 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for 
assignment of any rating greater than 10 percent for left 
knee DJD under DC 5260 or 5261.  

The Board notes that the record reflects X-ray evidence of 
degenerative changes in the left knee.  Given the veteran's 
slight, albeit noncompensable, limited flexion in the left 
knee, and complaints of painful motion, a 10 percent rating 
for the left knee, the maximum rating for a single, major 
joint, is assignable under DC 5003, rating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  The Board points out 
that the 10 percent rating assigned for left knee DJD in this 
case, is consistent with the provisions of 38 C.F.R. §§ 4.40 
and 4.45, DeLuca, as well as the intention of the rating 
schedule, to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.  However, no higher rating is assignable 
for left knee DJD.  

While the Board recognizes the veteran's subjective 
complaints of sensations of his left knee giving way, as 
reported during the January 2003 VA examination, objective 
medical findings have shown no instability in the left knee.  
Rather, the August 2006 VA examiner specifically noted that 
there was no instability in the left knee and the March 2008 
VA examiner described good stability in the left knee.  As 
such, there is no basis for assignment of a rating in excess 
of 10 percent for left knee DJD under DC 5257.  Further, in 
light of the medical evidence, the record also does not 
support assignment of a separate compensable rating for the 
left knee on the basis of arthritis and instability.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

Moreover, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for left knee 
DJD.  Disabilities of the knee and leg are rated under 
38 C.F.R. § 4.71a, DCs 5256-5263; however, several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee DJD.  It is neither contended nor 
shown that the veteran's service-connected left knee 
condition involves ankylosis, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  As such, increased 
ratings under any of the diagnostic codes rating these 
conditions are not warranted.  38 C.F.R. § 4.71a, DCs 5256, 
5258, 5259, 5262, 5263.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a schedular rating in 
excess of 10 percent for left knee DJD.

B.  Right Hip Bursitis with Acetabulum Degenerative Changes

Historically, the veteran was granted service connection for 
symptoms of bursitis, right hip, with minimal degenerative 
changes, right acetabulum, and an initial 10 percent rating 
was assigned, from July 29, 1999, under the provisions of 38 
C.F.R. § 4.71a, DCs 5299-5019.  The RO construed the 
veteran's claim for a TDIU, received on February 15, 2002, as 
a claim for an increased rating for his service-connected 
disabilities.  

Pursuant to DC 5019, bursitis is evaluated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5019.  

As discussed above, under DC 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Normal range of motion of the hips is from 0 to 125 degrees 
of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. 
§ 4.71a, Plate II.  

The Rating Schedule provides a maximum rating of 10 percent 
for extension of the thigh limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  

The Rating Schedule provides ratings of 10, 20, 30, and 40 
percent for flexion of the thigh limited to 45, 30, 20, and 
10 degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.  

Impairment of the thigh is evaluated pursuant to DC 5253, 
which provides that a 10 percent rating is warranted for 
limitation of rotation, with an inability to toe out the 
affected leg more than 15 degrees, and for limitation of 
adduction, with an inability to cross legs.  A 20 percent 
rating is warranted for limitation of abduction, with motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.  

On VA examination in January 2003, the veteran walked with a 
limp and described pain in his right hip.  Range of motion 
testing of the back, knees, and right foot was conducted, 
and, while he commented that there was tenderness in the 
right hip area with a history of sciatic neuropathy on the 
right, the examiner noted that the rest of the 
musculoskeletal system was essentially normal.  The pertinent 
diagnosis was bursitis of the right hip.  

Records of VA treatment from March 2001 to August 2007 
reflect complaints regarding right hip pain.  

In an October 2002 statement, the veteran's wife reported 
that the veteran was only able to sleep in the bed for 3 to 4 
hours at a time, with the aid of medication, due to low back 
and right hip pain.  In a statement received in October 2007, 
she reported that, due to pain in his right knee, right hip, 
and left shoulder, there were times when she had to help the 
veteran with toileting, bathing, and dressing.  

A June 2007 record of private treatment reflects pain along 
the lateral aspect of the right hip.  The pertinent 
impression was trochanteric bursitis.  Injection was given 
into the right hip.  

On VA examination in March 2008, range of motion testing of 
the right hip revealed flexion to 150 degrees, extension to 
10 degrees, internal and external rotation to 30 degrees, 
each, and abduction and adduction to 30 degrees, each.  There 
was only mild discomfort in each range of motion.  X-ray of 
the right hip revealed mild DJD at the acetabular margins, 
and no advanced arthritis.  

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 10 percent for the veteran's service-
connected right hip disability are not met.  In this regard, 
there is no evidence of flexion limited to 30 degrees, or 
motion lost beyond 10 degrees of abduction.  Rather, on VA 
examination in March 2008, flexion was to 150 degrees, and 
abduction was to 30 degrees.  As such, the criteria for a 
higher rating based on DCs 5252 or 5253 are not met.  

The March 2008 VA examiner described only mild discomfort on 
range of motion testing of the right hip.  Therefore, even 
considering pain, these findings also do not warrant 
assignment of a rating in excess of 10 percent under DCs 5252 
or 5253.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide 
no basis for assignment of any rating greater than 10 percent 
for the veteran's service-connected right hip disability.  

The Board notes that the record reflects X-ray evidence of 
degenerative changes in the right hip.  Given the veteran's 
slight limitation of abduction in the right hip, and 
complaints of painful motion, as evidenced by mild 
discomfort, a 10 percent rating for the right hip, the 
maximum rating for a single, major joint, is assignable under 
DC 5003, rating degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5003.  The Board points out that the 10 percent rating 
assigned for the veteran's service-connected right hip 
disability in this case, is consistent with the provisions of 
38 C.F.R. §§ 4.40 and 4.45, DeLuca, as well as the intention 
of the rating schedule, to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  However, no higher rating is 
assignable for the veteran's service-connected right hip 
disability.  

In this regard, no other diagnostic code provides a basis for 
assignment of a rating in excess of 10 percent for right hip 
bursitis with acetabulum degenerative changes.  Disabilities 
of the hip and thigh are rated under 38 C.F.R. § 4.71a, DCs 
5250-5255; however, several of these diagnostic codes are 
simply not applicable to the veteran's service-connected 
right hip disability.  It is neither contended nor shown that 
the veteran's service-connected right hip disability involves 
ankylosis, flail joint, or malunion or fracture of the femur.  
As such, increased ratings under any of the diagnostic codes 
rating these conditions are not warranted.  38 C.F.R. 
§ 4.71a, DCs 5250, 5254, 5255.    

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a schedular rating in 
excess of 10 percent for right hip bursitis with acetabulum 
degenerative change.

C.  All Disabilities

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that any service-
connected right knee, left knee, or right hip disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the June 2003 SOC).  

In this regard, the Board notes that no disability under 
consideration has, alone, been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
each assigned rating).  In this regard, during the January 
2003 VA examination, the veteran reported that he was unable 
to work due to the pain in his back and his knee.  Moreover, 
while the March 2008 examiner opined that the veteran's 
service-connected musculoskeletal disabilities rendered him 
unable to obtain and maintain substantially gainful 
employment, he did not comment that any service connection 
knee or right hip disability, alone,  has had a greater 
impact on employment than each rating reflects.  There also 
is no evidence indicating that any of these disabilities has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While 
the Board has resolved reasonable doubt in the veteran's 
favor in assigning an increased rating of 20 percent for DJD 
with  limitation of extension of the right knee, from August 
29, 2006, the Board also finds that the preponderance of the 
evidence is against assignment of any higher rating for 
service-connected right knee ankylosis or DJD prior to or 
since August 29, 2006, as well as against assignment of a 
rating  in excess of 10 percent, each,  for left knee DJD and 
for right hip bursitis with acetabulum degenerative changes.  
Id.  

	(CONTINUED ON NEXT PAGE)















ORDER

Increased ratings for right knee disability greater than 40 
percent based for ankylosis in flexion, and greater than 10 
percent for DJD with limitation of extension, prior to August 
29, 2006, are denied.  

A 20 percent rating for right knee DJD with limitation of 
extension (but no higher rating) from August 29, 2006, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.  

A rating in excess of 10 percent for left knee DJD is denied.

A rating in excess of 10 percent for right hip bursitis with 
acetabulum degenerative changes is denied.  




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


